       Case 3:20-cv-00774-BAJ-EWD         Document 27     07/23/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 IRA JEROME ROSS                                                      CIVIL ACTION

 VERSUS

 JAMES M. LeBLANC, ET AL.                                   NO. 20-00774-BAJ-EWD


                                RULING AND ORDER

      Before the Court is the Magistrate Judge’s Report and Recommendation

(Doc. 18), recommending that the Court dismiss Plaintiff’s claims with prejudice as

legally frivolous and for failure to state a claim pursuant to 28 U.S.C. § 1915A.

(Id. at p. 8). The Magistrate Judge found that Plaintiff’s claims are prescribed on the

face of the Complaint. (Id. at p. 4–5). The Magistrate Judge further found that even

if not time-barred, Plaintiff’s claims lack merit. (Id. at p. 6–8). Plaintiff timely

objected. (Doc. 20; Doc. 21).

      In his Objection, Plaintiff argues that the instant case should not be dismissed

for the following reasons: (1) his claim is not time-barred because no federal statute

of limitation applies to claims under 42 U.S.C. § 1983; (2) the Magistrate Judge

should have applied a different section of the statute at issue; (3) Plaintiff does not

have to be convicted on or after November 1, 2017, to be eligible for parole; (4) the law

should be applied as written; (5) Plaintiff should have full and equal benefit of all

laws and proceedings; and (6) the Prison Litigation Reform Act does not bar an award

of nominal damages for a violation of constitutional rights. (Doc. 21, p. 1–6).



                                           1
        Case 3:20-cv-00774-BAJ-EWD          Document 27       07/23/21 Page 2 of 6




       The Court overrules Plaintiff’s objection because his claims are time-barred

and Louisiana Revised Statutes § 15:574.2 does not entitle Plaintiff to parole.

       First, Plaintiff’s claim is time-barred. Plaintiff argues that there is no federal

statute of limitation applicable to claims brought under 42 U.S.C. § 1983 or

28 U.S.C. § 1331. (Doc. 21, p. 2). Inasmuch as there is no federal statute of limitations

for claims brought pursuant to 42 U.S.C. § 1983, a federal court must borrow the

forum state's general personal injury limitations period for such claims. 1 Puderer v.

Cain, No. CV 19-156-JWD-RLB, 2019 WL 4315019, at *2 (M.D. La. Aug. 19, 2019),

report and recommendation adopted, No. CV 19-156-JWD-RLB, 2019 WL 4307876

(M.D. La. Sept. 11, 2019), appeal dismissed, 830 F. App'x 458 (5th Cir. 2020) (citing

Owens v. Okure, 488 U.S. 235, 249–50 (1989)). In Louisiana, the applicable period of

limitations    is   one   year.    Puderer,       2019   WL    4315019     at   *2   (citing

La. Civ. Code art. 3492.1).

       Moreover, under federal law, a cause of action under 42 U.S.C. § 1983 accrues

“when the aggrieved party has either knowledge of the violation or notice of facts

which, in the exercise of due diligence, would have led to actual knowledge thereof.”



1 In Puderer v. Cain, the Court dismissed Plaintiff’s claims because they were time-barred by
the one-year statute of limitations applicable to actions brought under 42 U.S.C. § 1983 in a
federal court located in Louisiana. No. CV 19-156-JWD-RLB, 2019 WL 4315019, at *2
(M.D. La. Aug. 19, 2019), report and recommendation adopted, No. CV 19-156-JWD-RLB,
2019     WL      4307876     (M.D.     La.     Sept.     11,    2019),   appeal    dismissed,
830 F. App'x 458 (5th Cir. 2020). There, the pro se plaintiff, an inmate confined at the
Louisiana State Penitentiary (“LSP”), Angola, Louisiana, filed suit pursuant to
42 U.S.C. § 1983 against numerous defendants, complaining that his constitutional rights
were violated due to denial of access to the law library. Id. at *1.
                                              2
        Case 3:20-cv-00774-BAJ-EWD         Document 27        07/23/21 Page 3 of 6




Puderer, 2019 WL 4315019 at *2 (citing Piotrowski v. City of Houston, 51 F.3d 512,

516 (5th Cir. 1995)). A plaintiff need not realize that a legal cause of action exists but

must only have knowledge of the facts that support a claim. Puderer,

2019 WL 4315019 at *2.

       Accordingly, Plaintiff had one year from the date he knew of the facts that

allegedly support his claim to file suit. The Court agrees with the Magistrate Judge’s

analysis regarding the relevant timeline:

       Prescription commenced at the latest on the day Plaintiff filed his ARP,
       November 3, 2017, because, on that date, Plaintiff clearly knew of the
       facts to support his claim. While Plaintiff’s grievance was properly
       pending, prescription was suspended because of the statutorily created
       impediment to filing suit, which requires an inmate to exhaust his
       claims prior to filing. A second step response to Plaintiff’s ARP was
       issued on December 11, 2017; thus, Plaintiff had 365 days beginning
       from December 12, 2017 to file a complaint. Plaintiff’s Complaint was
       filed on November 7, 2020, at which time 1061 days had passed that
       counted towards the prescriptive period, well over the 365 days allowed
       for filing. Accordingly, Plaintiff’s claims are prescribed on the face of the
       Complaint.

(Doc. 18, p. 5). Plaintiff’s claims are time-barred.

       Second, even if not time-barred, Plaintiff’s claims lack merit. Plaintiff argues

that    the     Magistrate       Judge     applied      the      “non-violent    statute,”

Louisiana Revised Statutes § 15:574.2(C)(4)(a), but should have applied the “violent

crimes paragraph,” Section 15:574.2(C)(4)(b)(i)–(ii). (Doc. 21, p. 2–3). The statute

provides:

       (4)(a) Notwithstanding any provision of law to the contrary, each
       offender who commits an offense on or after November 1, 2017, other
       than a crime of violence as defined in R.S. 14:2(B) or a sex offense as
                                            3
 Case 3:20-cv-00774-BAJ-EWD         Document 27     07/23/21 Page 4 of 6




defined in R.S. 15:541, and eligible for parole pursuant to
R.S. 15:574.4(A)(1), except those sentenced under R.S. 15:529.1 or
R.S. 13:5401, shall be released on administrative parole on the
offender's parole eligibility date without a hearing before the committee
if all of the following conditions are met:

(i) The offender has completed a case plan pursuant to R.S. 15:827(A)(7),
except as provided in Subparagraph (b) of this Paragraph.

(ii) For any offender whose charge or amended charge on the bill of
information was a crime of violence as defined by R.S. 14:2(B) or a sex
offense as defined by R.S. 15:541, the following conditions are met:

(aa) A victim of the offender has been notified pursuant to Subsection D
of this Section and has not requested that the committee conduct a
hearing.

(bb) The district attorney of the parish in which the conviction occurred
has been notified pursuant to Subsection D of this Section and has not
requested that the committee conduct a hearing.

(iii) The offender has not committed any major disciplinary offenses in
the twelve consecutive months prior to the administrative parole
eligibility date. A major disciplinary offense is an offense identified as a
Schedule B offense by the Department of Public Safety and Corrections
in the Disciplinary Rules and Procedures for Adult Offenders.

(iv) The offender has agreed to the conditions of supervision.

(b)(i) Except as provided in Item (ii) of this Subparagraph, if the offender
has met the conditions provided in Items (a)(ii), (iii), and (iv) of this
Paragraph, he shall still be released on administrative parole if the case
plan was not created for him or the incomplete case plan was not the
fault of the offender.

(ii) The provisions of Item (i) of this Subparagraph shall not apply to
persons who commit the offense on or after January 1, 2021.




                                     4
        Case 3:20-cv-00774-BAJ-EWD           Document 27       07/23/21 Page 5 of 6




La. Rev. Stat. § 15:574.2. 2

       Even if Section 15:574.2(C)(4)(b)(i)–(ii) applies, Plaintiff’s claim still fails.

Section 15:574.2(C)(4)(b)(i)–(ii) provides, “if the offender has met the conditions

provided in Items (a)(ii), (iii), and (iv). . .” Accordingly, for Section 15:574.2(C)(4)(b)(i)–

(ii) to apply to Plaintiff, Plaintiff must first meet the requirements contained in

Section 15:574.2(C)(4)(a)(ii)–(iv). Plaintiff does not meet these requirements for the

following reasons:

       The plain language of the statute requires that the offense have been
       committed on or after November 1, 2017 but prior to January 1, 2021.
       Plaintiff’s offense was committed prior to November 1, 2017, as Plaintiff
       was already incarcerated, and was seeking parole for the conviction
       related to that offense before that date. Accordingly, La. R.S. § 15:574.2,
       as amended by Acts 2017, No. 280, § 3, does not entitle Plaintiff to
       parole.

(Doc. 18, p. 7).

       Having carefully considered the underlying Complaint, the Report and

Recommendation at issue, Plaintiff’s Objection, and related filings, the Court

APPROVES the Magistrate Judge’s Report and Recommendation, and ADOPTS it

as the Court’s opinion herein.




2 “La. Stat. Ann. § 15:574.2 (November 1, 2017 – October 31, 2018). The relevant portion of
the statute was enacted by 2017 La. Sess. Law. Serv. Act 280 (S.B. 139) § 3. Further, the
pertinent portion of the statute relied upon by Plaintiff, La. R.S. 15:574.2(C)(4), was repealed
in 2019 by 2019 La. Sess. Law Serv. Act 369 (H.B. 149).” (Doc. 18, n. 32).
                                               5
       Case 3:20-cv-00774-BAJ-EWD    Document 27   07/23/21 Page 6 of 6




      Accordingly,

      IT IS ORDERED that Plaintiff’s claims are DISMISSED WITH

PREJUDICE as legally frivolous and for failure to state a claim pursuant to

28 U.S.C. § 1915A.



                            Baton Rouge, Louisiana, this 23rd day of July, 2021




                                    ______________________________________
                                    JUDGE BRIAN A. JACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                      6
